I concur in the majority opinion. It is conceded that in the governor's proclamation convening the legislature in special session he designated "unemployment relief" as the subject upon which legislation was invited. In response to this call, the legislature after setting forth in a preamble that "present conditions of unemployment aggravate the normal situation facing public authorities charged with the care of the poor" appropriated *Page 86 
$10,000,000 to the department of welfare for payment to political subdivisions charged by law with the care of the poor. I cannot view this legislation as so transcending the subject of the governor's call as to make it unconstitutional. Cooley in the 8th edition of his Constitutional Limitations, volume 1, page 325, says of the constitutional requirement that the legislature shall consider no subject except that for which they were especially called together or which may have been submitted to them by special message of the governor that it "limits the power of the legislature to the enactment of such laws as relate to the object stated in the governor's proclamation or message."
I cannot conceive that any legislator or citizen of Pennsylvania who read the governor's proclamation calling the legislature into special session to enact legislation had any doubt that the object of the governor was to secure at the state's expense, the necessaries of life for those who because of widespread unemployment were so poor that they could not provide for themselves. If Pennsylvania had been devastated by earthquake or famine and the governor had called the legislature into special session for the purpose of considering the subject of "earthquake relief" or "famine relief" everyone would understand that he contemplated legislation extending pecuniary relief to those who had been impoverished by these destructive agencies. In the celebrated case of McCulloch v. Maryland, 4 Wheaton 316, the United States Supreme Court in an opinion by Chief Justice MARSHALL decided that though the Constitution itself did not specifically authorize congress to establish a bank, its power to do so was incidental to the express power "to lay and collect taxes, to borrow money, to regulate commerce, to declare and conduct a war and to raise and support armies and navies — that a government entrusted with such ample powers must also be entrusted with ample powers for their execution," and in that opinion Chief Justice MARSHALL laid down this *Page 87 
canon of constitutional construction: "We think the sound construction of the Constitution must allow to the national legislature that discretion, with respect to the means by which the powers it confers are to be carried into execution, which will enable that body to perform the high duties assigned to it, in the manner most beneficial to the people. Let the end be legitimate, let it be within the scope of the Constitution, and all means which are appropriate, which are plainly adapted to that end, which are not prohibited, but consist with the letter and spirit of the Constitution, are constitutional."
This same canon of construction applies to a governor's proclamation calling a legislature into special session. Here the legislature was called to consider the subject of unemployment relief, i. e., relief for those suffering from involuntary unemployment. Clearly it was not intended by the governor that the legislature should enact a law to relieve the unemployed rich. The unemployed poor was the subject to which the governor directed the legislature to direct its attention. The legislature responded by enacting a bill directed to the pecuniary relief of the poor of Pennsylvania. Surely this bill came "within the scope" of the governor's call, it was "appropriate" so far as it provided relief for those impoverished by unemployment and it was "consistent with the letter and spirit" of the governor's call.
But it is argued that the act under review extends relief not only to those who are poor because they can obtain no employment but to those who are poor because of laziness, old age, sickness or inability or unwillingness to work, that the act is a poor relief act as distinguished from an unemployment relief act.
My answer to that argument is that while "poor relief" and "unemployment relief" may be technically different, as "secession" and "rebellion" were technically different, as Abraham Lincoln pointed out in his message of July 4, 1861, calling congress into special session, *Page 88 
yet under present conditions, unemployment relief and poor relief are practically the same thing as secession and rebellion were practically the same thing, as Lincoln held them to be in 1861. When poverty affects no greater number of people than it affects in normal times, the local poor districts and other subdivisions of government are able to take care of it, as they have done almost immemorially. When the present widespread poverty arising from unemployment affects such large numbers of people that local subdivisions are overwhelmed in attempting to cope with it, the sovereign Commonwealth has to come to the assistance of the local subdivisions as it did in the act now challenged. While it is theoretically correct to say that all the poverty now prevailing in Pennsylvania is not due to unemployment, it is obvious that such a large major share of it is due to that cause as to make the remainder of it a factor of negligible consequence in considering the question before us. As a matter of fact, the phrase "unemployment relief" is much more comprehensive than the phrase "poor relief," for while there are many unemployed who are not poor there are practically no poor except those who are unemployed. When a person is "employed" in the usual sense it is a reasonable inference that he is self-supporting. Therefore the legislature in enacting a poor relief bill did not go outside the scope of the governor's call but kept within it.
The poverty that has now become a menace to the well-being and peace and good order of the Commonwealth is poverty born of involuntary unemployment and no one even suspects or hints any other parentage. While it may be true that some of the dollars appropriated by the Talbot Act will go to those who would be poor even if times were normal, it is equally true that vast sums of money have already been spent and will continue to be spent by poor districts to ameliorate the poverty which arises solely from unemployment. So these subdivisions are doing more than ameliorating normal *Page 89 
poverty — they are attempting to ameliorate poverty which is not merely a local affliction but a menace to the entire body-politic. Under these circumstances the fact that some of the money expended by the Commonwealth may happen to ameliorate a little poverty not arising from involuntary unemployment is in my judgment no sufficient ground for declaring unconstitutional a poor relief bill which resulted from the governor's call for a special session to consider unemployment relief. One rule of construction is that an act must be construed in the light of the evil it was designed to remedy. "Statutes are to be read in the light of attendant conditions": 25 R. C. L., page 959, section 215. It is also an accepted principle of construction that "when the constitutionality of a statute is questioned it is the duty of the courts to adopt such construction as will make the statute constitutional if its language will permit": 25 R. C. L., page 1000, section 243. In the case of McCulloch v. Maryland already cited, Chief Justice MARSHALL said: "Such is the character of human language that no word conveys to the mind in all situations, one single definite idea. Almost all compositions contain words which taken in their rigorous sense would convey a meaning different from that which is obviously intended. It is essential to just construction that many words which import something excessive should be understood in a more mitigated sense — in that sense which common usage justified." I interpret "unemployment relief" as used by the governor in his call to mean relief for those who are involuntarily unemployed for a long period and therefore impoverished. I think that the legislature in appropriating $10,000,000 to help the poor districts and other governmental subdivisions to bear the unprecedentedly heavy burden placed upon them by the widespread unemployment now prevailing acted upon the subject of "unemployment relief." I would not declare the act now before us unconstitutional because of a mere lexigraphic distinction between two words as closely related *Page 90 
under present conditions as the words "unemployed" and "poor" now are in the public mind. I therefore agree with the majority of the court that the Talbot Act does not offend article III, section 25, of the Constitution limiting the legislature at special sessions to those subjects designated in the governor's call.
I also agree that the act does not offend article IX, section 4, of the Constitution in that the appropriation of $10,000,000 does not create a debt within the meaning of the constitutional provision prohibiting the creation of a debt by the legislature except for certain purposes which need not be enumerated here. If the total of appropriations for any biennium exceeds the revenues for that biennium that excess is only a gesture of legislative generosity and not a debt, for the appropriation expires with the biennium and leaves no indebtedness upon the Commonwealth.
I agree that the Talbot Act does not offend article III, section 18, of the Constitution prohibiting appropriations for charitable, educational or benevolent purposes to any person or community. I hold that an appropriation of state money to combat widespread poverty arising from unemployment can no more justly be characterized as "charity" or "benevolence" than could an appropriation of state money with which to combat a plague sweeping over Pennsylvania. An act manifestly dictated by enlightened self-interest is not an act of charity. Expenditures which are made as a matter of self-protection cannot be classed as benevolent.
The greatest menace to the well-being and safety of the State is for it to have hundreds of thousands of its able-bodied and willing citizens suffering, with their families, from hunger and lack of clothing and shelter because work is unobtainable. An appropriation from a public treasury to relieve this suffering is no more a "charitable" appropriation than an appropriation made *Page 91 
to suppress an uprising, repel an invasion or to combat a pestilence.
I find nothing in the Talbot Act that contravenes the Constitution.